STRANCH, Circuit Judge,
concurring.
I fully join in this opinion. I agree that the erroneous calculation of post-judgment interest, using the Kentucky statutory rate rather than the federal statutory rate, is waived. To avoid future confusion, however, I write to note that while state law governs the award of pre-judgment interest, it is federal law that controls post-judgment interest pursuant to 28 U.S.C. § 1961(a). See e.g., Broad Street Energy Co. v. Endeavor Ohio, LLC, 806 F.3d 402, 410 (6th Cir.2015) (observing that “[f]eder~ al law governs” the calculation of post-judgment interest); Estate of Riddle v. So. Farm Bur. Life Ins. Co., 421 F.3d 400, 409 (6th Cir.2005) (“In diversity cases in this Circuit, federal law controls postjudgment interest but state law governs awards of prejudgment interest.”) (internal quotation marks and citation omitted).